Case 15-22816   Doc 45-1   Filed 04/10/19 Entered 04/10/19 17:40:22   Desc Exhibit
                                     Page 1 of 5




                      EXHIBIT A
Case 15-22816   Doc 45-1   Filed 04/10/19 Entered 04/10/19 17:40:22   Desc Exhibit
                                     Page 2 of 5
Case 15-22816   Doc 45-1   Filed 04/10/19 Entered 04/10/19 17:40:22   Desc Exhibit
                                     Page 3 of 5
Case 15-22816   Doc 45-1   Filed 04/10/19 Entered 04/10/19 17:40:22   Desc Exhibit
                                     Page 4 of 5
Case 15-22816   Doc 45-1   Filed 04/10/19 Entered 04/10/19 17:40:22   Desc Exhibit
                                     Page 5 of 5
